[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                            ___________________________                        FILED
                                                                      U.S. COURT OF APPEALS
                                    No. 08-10043                        ELEVENTH CIRCUIT
                                                                        FEBRUARY 20, 2009
                            ____________________________
                                                                         THOMAS K. KAHN
                                                                              CLERK
                     D.C. Docket No. 04-01415-CV-ORL-28DAB


GARY L. MOCK,

                                                           Plaintiff-Appellant
                                                           Cross-Appellee,

                                            versus


BELL HELICOPTER TEXTRON, INC.,

                                                           Defendant-Appellee
                                                           Cross-Appellant.

                             ____________________________

                     Appeals from the United States District Court
                           for the Middle District of Florida
                           _____________________________

                                (February 20, 2009)
                          ON PETITION FOR REHEARING

Before WILSON and COX, Circuit Judges, and ALBRITTON,* District Judge.

       *
        Honorable W. Harold Albritton, III, United States District Judge for the Middle District
of Alabama, sitting by designation.
PER CURIAM:

      After our January 20, 2009 opinion was filed, Cross-Appellant/Defendant

Bell Helicopter Textron, Inc. (“Bell Helicopter”) filed a petition for rehearing.

The petition is granted to the extent that we vacate our prior opinion and substitute

the following in its place.

      In a bifurcated trial, the jury returned a verdict finding Bell Helicopter liable

to the Plaintiff, Gary L. Mock, and the district court awarded Mock damages in the

amount of $225,809 plus interest. On appeal, Mock claims that the district court,

in computing the damage award, made the following errors: limiting back pay,

denying recovery for lost retirement benefits, denying reinstatement, denying front

pay, and in determining the applicable prejudgment interest rate.

      Bell Helicopter filed a cross-appeal, raising issues of liability. On cross-

appeal, Bell Helicopter claims that it is entitled to judgment as a matter of law

because the evidence failed to establish pretext, and the district court improperly

admitted “me too” evidence. Alternatively, Bell Helicopter requests a new trial on

the merits.

      After a thorough review and consideration of the record, the parties’ briefs,

and the oral arguments of counsel, we find no error as to the legal issues and that



                                          2
the district court’s award of damages was within the court’s discretion.

Accordingly, we affirm the district court in all respects.

      AFFIRMED.




                                          3